COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:      Mark Anthony Tillman v. The State of Texas

Appellate case number:    01-13-00398-CR

Trial court case number: 1285679

Trial court:              338th District Court of Harris County

         State’s Exhibit 38, an audio recording published to the jury at trial, was admitted into
evidence at trial in the above case. This Court, acting sua sponte, orders the Harris County
District Clerk to send the original of State’s Exhibit 38, an audio recording published to the jury
at trial, to this Court. The Clerk of this Court is directed to cooperate with the district clerk to
provide for the safekeeping, transportation, and return of such exhibit. See TEX. R. APP. P.
34.6(g)(2).
       The exhibit is due in this Court no later than 5:00 p.m., February 11, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   Acting individually


Date: February 6, 2014